Case 1:19-cv-03170-DLC Document 89 Filed 09/12/19 Page 1of1
Case 1:19-cv-03170-DLC Document 65 Filed 09/10/19 Page 1of1

Debevoise Debevoise & Plimpton LLP
& Pili 919 Third Avenue
impton New York, NY 10022

+1212 909 6000

September 10, 2019

VIA ECF

Honorable Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

 

  
 

MCAZRDLY FILED

fehaee ope pcieetiarareees Lt

|parE RAED: 11220

MEMO EN

 

 

 

  

Re: Kingstown Capital Management, L.P. et al. v. Vitek et al., No. 19 Civ. 3170 (DLC)

Your Honor:

We represent defendants J&T BANKA, a.s. and Postova banka, a.s. and are writing with regard
to the preliminary conference scheduled for September 13, 2019. I will be away from New York
for a hearing on September 13, but my partner and co-principal counsel, Maeve O’Connor, is
able to attend and is fully versed on all aspects of this case. Because Your Honor’s Individual
Rules require the attendance of principal trial counsel, we are writing to seek your approval for
either of us to attend future conferences in this matter without further approval.

Thank you for your time and attention in this matter.

Dated: New York, New York
September 10, 2019

CL Kol
Lanes he

Respectfully submitted,

By: s/ David W. Rivkin

David W. Rivkin (dwrivkin @ debevoise.com)
Maeve O’Connor (mloconnor@debevoise.com)
DEBEVOISE & PLIMPTON LLP

919 Third Avenue

New York, New York 10022

Tel: (212) 909-6000

Fax: (212) 909-6836

mloconnor @debevoise.com

t

Counsel for defendants J&T BANKA, a.s. and
Postova banka, 4.5.

 
